      Case 1:20-cv-03202-ELR-JSA Document 1 Filed 07/31/20 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                        (ATLANTA DIVISION)



CECILE ALLEYNE,                              Case No.:

                   Plaintiff,
                                             PLAINTIFF’S COMPLAINT AND
v.                                           DEMAND FOR JURY TRIAL

EXPERIAN INFORMATION
SOLUTIONS, INC.,                               1. FCRA, 15 USC §1681 et seq.
                   Defendant.




      Plaintiff Cecile Alleyne (“Plaintiff”), through her attorneys, alleges the

following against Defendants Experian Information Solutions, Inc. (“Experian”):

                                  INTRODUCTION

      This is a one-count complaint based on violations of the Fair Credit Reporting

Act (FCRA), 15 U.S.C. §1681e(b), which requires credit reporting agencies to

assure maximum possible accuracy of the information they report.

                            JURISDICTION AND VENUE

1.    The District Court has federal question jurisdiction over these claims pursuant

to 28 U.S.C. § 1331; 15 U.S.C. § 1681.



                                         1
       Case 1:20-cv-03202-ELR-JSA Document 1 Filed 07/31/20 Page 2 of 8




2.     Venue in this District is proper pursuant to 28 U.S.C. 1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claim occurred in this

district

3.     Defendants transact business here; as such, personal jurisdiction is

established.

                                        PARTIES

4.     Plaintiff Cecile Alleyne is a natural person residing in the city

of Atlanta in Fulton County, Georgia.

5.     Plaintiff is a (“consumer”) as defined by the FCRA, 15 U.S.C. §1681a(c).

6.     Defendant Experian is a credit reporting agency, as defined in 15 U.S.C. §

1681a(f)). Upon information and belief, Experian is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 USC

1681a(d), to third parties. Experian’s principal place of business is located at 475

Anton Boulevard, Costa Mesa, California 92626.

7.     Upon information and belief Experian disburses consumer reports to third

parties under contract for monetary compensation.

8.     At all relevant times, Defendant acted through duly authorized agents,

employees, officers, members, directors, heirs, successors, assigns, principals,

trustees, sureties, subrogees, representatives, and insurers.


                                           2
      Case 1:20-cv-03202-ELR-JSA Document 1 Filed 07/31/20 Page 3 of 8




                            FACTUAL ALLEGATIONS

9.    On or about March 8, 2019, Plaintiff filed for a voluntary bankruptcy under

Chapter 7 of Title 11 of the Bankruptcy Code, in the United States Bankruptcy

Court for the Northern District of Georgia, case number 19-53881-jwc.

10.   Plaintiff was discharged from her Chapter 7 bankruptcy on or about

November 22, 2019.

11.   Plaintiff   was   eager   to   begin    working       on   improving her credit

following her bankruptcy and obtaining her “fresh start”.

12.   In or around April of 2020, Plaintiff obtained her Experian, Equifax, and

Trans Union consumer credit reports to make sure the bankruptcy reporting was

accurate.

13.   Plaintiff discovered that Defendant Experian was reporting her Comenity

Bank/LnBryant Account (the “Account”) No. 697800XXXXXX, opened in

November of 1988, as "Open”, with an owed Balance of $58 as of March 2019, and

a scheduled monthly payment of $5.

14.   Experian also reported the Account with a Payment Status of “Current, was

past due 30 days.”

15.   Curiously, Experian stopped updating the Account the same month Plaintiff

filed for bankruptcy.




                                         3
      Case 1:20-cv-03202-ELR-JSA Document 1 Filed 07/31/20 Page 4 of 8




16.   Experian should have reported the Account as Closed and discharged in

bankruptcy with zero balance owed.

17.   Non-parties Equifax and Trans Union were both correctly reporting the

Account as discharged through bankruptcy.

18.   Upon information and belief, Experian proactively sought out and paid for

Plaintiff’s Public Record bankruptcy information in order to post it to her credit

report. The CRA’s have been conducting such inquiries via third party vendors for

many years and search daily for all U.S. consumer bankruptcy filings with the

purpose of reporting them to consumers’ credit reports.

19.   Experian does not maintain reasonable procedures to ensure that pre-

bankruptcy, derogatory debts definitively report that the debt was either paid or

discharged in bankruptcy and do not continue to report derogatory payment history

or balances after the bankruptcy was filed.

20.   Experian received notice that accounts such as the Account was discharged in

bankruptcy because Experian was reporting the bankruptcy as filed after the

accounts were opened and that it was then discharged.

21.   Further, Experian has been sued many times for similar conduct and is aware

that when it receives notice of a Chapter 7 bankruptcy discharge that all pre-

bankruptcy installment loans or revolving accounts are automatically assumed to




                                         4
         Case 1:20-cv-03202-ELR-JSA Document 1 Filed 07/31/20 Page 5 of 8




have been discharged through the consumer’s bankruptcy; known as the “default

rule”.

22.      Experian also received notice of its inadequate post-bankruptcy reporting

procedures through the thousands of lawsuits and FTC and Consumer Financial

Protection Bureau complaints filed against it for its inaccurate reporting following a

Chapter 7 discharge.

23.      Upon information and belief, Experian had notice of Comenity

Bank/LnBryant unreliable procedures to properly update the reporting of pre-

Chapter 7 debt upon discharge of a bankruptcy.

24.      Experian is reporting that Plaintiff may owe debt that she does not actually

owe, thereby damaging her credit scores.

25.      As a result of Experian’s conduct, Plaintiff has sustained actual damages

including but not limited to, embarrassment, anguish, and emotional and mental

pain.

26.      Experian’s reporting is particularly aggravating of Plaintiff’s damages

because Experian’s inaccurate reporting damages Plaintiff’s credit, which she is

attempting to rebuild after bankruptcy.

27.      The inaccurate reporting by Experian caused Plaintiff stress and anxiety

about her credit reputation and a belief that she may still owe the debt.




                                           5
       Case 1:20-cv-03202-ELR-JSA Document 1 Filed 07/31/20 Page 6 of 8




28.   Upon information and belief, the inaccurate information was published to

third parties and negatively impacted Plaintiff’s ability to receive credit and caused

Plaintiff to receive credit at less favorable terms.

29.   Specifically, Plaintiff applied for an apartment; she was approved, but at less

favorable terms than if all her pre-bankruptcy debt had been correctly reporting as

discharged.

                                        COUNT I

                  Violations of the FCRA, 15 U.S.C. § 1681e(b)

30.   Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

31.   The FCRA requires that “[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible

accuracy of the information concerning the individual about whom the report

relates.” 15 U.S.C. § 1681e(b).

32.   Defendant Equifax reported the Account, that was included in Plaintiff’s

bankruptcy, as though Plaintiff still owed the debt after the discharge.

33.   Defendant Trans Union reported the Account, that was included in Plaintiff’s

bankruptcy, as though Plaintiff still owed the debt after the discharge.

34.   Defendants’ violated 15 U.S.C. §1681e(b) by failing to establish and/or to

follow reasonable procedures to assure maximum possible accuracy in the


                                            6
      Case 1:20-cv-03202-ELR-JSA Document 1 Filed 07/31/20 Page 7 of 8




preparation of the Plaintiff’s credit reports and credit files it published and

maintained concerning the Plaintiff.

35.   As a result of the above-described violations of § 1681e(b), Plaintiff has

sustained damages including the loss of credit opportunities and favorable credit

terms, emotional distress, humiliation, and mental anguish.

36.   The violations by the credit reporting agencies were willful, rendering the

Defendants individually liable for punitive damages in an amount to be determined

by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, the credit reporting

agencies were negligent, which entitles the Plaintiff to recovery under 15 U.S.C.

§1681o.

37.   Plaintiff is entitled to recover actual damages, statutory damages, costs and

attorney’s fees from each in an amount to be determined by the Court pursuant to 15

U.S.C. § 1681n and § 1681o.

                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Cecile Alleyne respectfully requests judgment be

entered against Defendants for the following:

          A. Declaratory judgment that Defendant violated the FCRA;

          B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

          C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

          D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);


                                         7
       Case 1:20-cv-03202-ELR-JSA Document 1 Filed 07/31/20 Page 8 of 8




          E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§

          1681n(a)(3) and 1681o(a)(2);

          F. Awarding Plaintiff any pre-judgment and post-judgment interest as

          may be allowed under the law; and

          G. Any other relief that this Court deems appropriate.

                                   JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a

trial by jury of all issues triable by jury.

       Respectfully submitted this 31st day of July 2020.


                                                   By:/s/Jenna Dakroub.
                                                   Jenna Dakroub
                                                   Bar Number 385021
                                                   Price Law Group
                                                   8245 N. 85th Way
                                                   Scottsdale, AZ 85258
                                                   E: jenna@pricelawgroup.com
                                                   T: (818) 600-5513
                                                   F: (818) 600-5413
                                                   Attorneys for Plaintiff
                                                   Cecile Alleyne




                                               8
